RHODES, J.
— It was decided in this case on the former appeal (Rondell v. Fay, 32 Cal. 360) that the patent of the state to the North San Francisco Homestead and Railroad Company did not convey any lands lying above high-water mark — that is to say, above the line of ordinary tides. Upon the issue as to whether the lands upon which the trespass was committed were below that line — were tide lands — the evidence was conflicting. The evidence was also conflicting upon the issue as to whether the plaintiff had the possession of the lands described in the complaint. The verdict upon those issues will not be disturbed.
There was evidence introduced by the plaintiff which showed that he had sustained damages by means of the alleged trespass exceeding the amount of the verdict.
Judgment and order affirmed. Remittitur forthwith.
We concur: McKinstry, J.; Crockett, J.; Niles, J.